UNPUBLISHED ORDER
                         Not to be cited per Circuit Rule 53



           United States Court of Appeals
                            For the Seventh Circuit
                            Chicago, Illinois 60604

                            Submitted March 23, 2006*
                             Decided March 27, 2006

                                      Before

                    Hon. WILLIAM J. BAUER, Circuit Judge

                    Hon. DANIEL A. MANION, Circuit Judge

                    Hon. ANN CLAIRE WILLIAMS, Circuit Judge

No. 05-3810
                                               Appeal from the United States
JONATHON H. BEDFORD,                           District Court for the Western
    Plaintiff-Appellant,                       District of Wisconsin

      v.                                       No. 04-C-978-C

NEIGHBORHOOD                                   Barbara B. Crabb,
CONNECTIONS,                                   Chief Judge.
    Defendant-Appellee.

                                    ORDER

       Jonathon Bedford challenges the dismissal of his employment discrimination
complaint, ordered by the district court as a consequence of his failure to pay a
sanction. The court ordered the sanction because Bedford submitted to the district
court a copy of his administrative complaint to the Equal Rights Division of the
Wisconsin Department Workforce Development that he had altered to make it
appear that he had exhausted claims not in fact considered by the agency. We
affirm the fraud finding and the dismissal.



      *
        After examining the briefs and the record, we have concluded that oral
argument is unnecessary. Thus, the appeal is submitted on the briefs and the
record. See Fed. R. App. P. 34(a)(2).
No. 05-3810                                                                     Page 2

       In 1991 Neighborhood Connections, a non-profit organization that provides
services to developmentally disabled adults, hired Bedford as live-in attendant to
one of its clients. He was fired in 2003, purportedly for alcohol abuse and other
misconduct. Bedford filed an administrative discrimination complaint, claiming
that he was really fired because he is black and male, and named only his
individual supervisors as defendants. On July 25, 2003, he filed an amended
administrative complaint, naming Neighborhood Connections as defendant and, he
insists, at that time checked off boxes for four additional grounds of discrimination:
disability, religion, “honesty testing,” and retaliation. The agency denied Bedford’s
complaint initially, upon reconsideration, and after a hearing before an
administrative law judge (ALJ).

        To his complaint in the district court Bedford attached a copy of his July 25,
2003, administrative complaint. On it are marked not only the boxes for
discrimination based on race and sex, but also the boxes for: disability (which he
has written in as alcoholism), religion (Christianity), “honesty testing,” and
retaliation in anticipation of his administrative complaint. At initial screening, see
28 U.S.C. § 1915(e)(2)(B)(ii), the district court allowed Bedford to proceed in forma
pauperis on his claims that he was fired because of race and sex, see Title VII, 42
U.S.C. §§ 2000e et seq., and disability, see Americans with Disabilities Act of 1990,
§ 2 et seq., 42 U.S.C. §§ 12101 et seq.

        Neighborhood Connections moved to dismiss the disability claim because
Bedford had not exhausted it, and attached a July 25, 2003 administrative
complaint that the agency certified was Bedford’s only filing on that date. On the
certified complaint the boxes for discrimination based on race and sex are marked,
but the four additional grounds are not. Neighborhood Connections argued that
Bedford altered his copy of the administrative filing, date-stamped July 25, 2003,
before attaching it to his federal complaint to revive unexhausted claims.

       The court ordered the parties to appear and Bedford to show cause why he
should not be sanctioned for the apparent fraud. At the hearing, Neighborhood
Connections submitted a copy of the June 10, 2004, administrative hearing
transcript, which reflects that the ALJ had only one version of the complaint before
him, filed on July 25, 2003, with checks for race and sex only, and that the ALJ
denied Bedford’s oral request to add the other four grounds. Confronted with this
evidence, Bedford made an admission to the district court that undermined his
contention that he had filed an administrative complaint with the other four
grounds checked off: “At the hearing I had only checked two boxes. I asked [the
ALJ], I had in front of me that copy that the judge has, that I wanted to amend the
complaint to include those [four other] charges. He emphatically said no.” When
the district judge asked Bedford to clarify that only two boxes were checked on his
July 25, 2003 filing, Bedford repeated: “That’s entirely true. However, I wanted to –
No. 05-3810                                                                     Page 3

– I asked the judge to include those [four other] charges and he would not.” Based
on Bedford’s admission, the court found that he committed fraud in submitting the
July 25, 2003, administrative complaint with the additional checked boxes. The
court dismissed his disability claim as unexhausted, and ordered him to pay
sanctions in the amount of $350 to Neighborhood Connections towards costs. After
Bedford refused to pay the sanction, the court dismissed the case.

       On appeal Bedford attempts to contest the fraud finding by reverting to his
former position that he had filed with the state agency the administrative
complaint containing the other four checked boxes. He also asserts that the court
denied him adequate time to rebut the allegation of fraud and objects to the use of
the transcript of his administrative hearing. Finally, he generally contends that the
district court abused its discretion by imposing a fine and then dismissing his case
when he refused to pay it.

       We review the district court’s factual findings for clear error and decision to
impose monetary sanctions for abuse of discretion. Thomas v. Gen. Motors
Acceptance Corp., 288 F.3d 305, 308 (7th Cir. 2002). Dismissal of a case for failure
to pay sanctions is a proper exercise of discretion. Support Sys. Int’l, v. Mack, 45
F.3d 185, 186 (7th Cir. 1995).

      The district court’s finding that Bedford committed fraud is not clearly
erroneous. Bedford’s own testimony when confronted with the administrative
hearing transcript shows that he knew he filed only one administrative complaint
on July 25, 2003, which checked only the boxes for race and sex, and that this was
the complaint reviewed by the ALJ. The district judge permissibly concluded that
Bedford attempted to deceive her by claiming that he had filed a different
administrative complaint with four boxes checked.

       Bedford has failed to undercut the finding of fraud. All he points to are two
documents he submitted to the district court; first, a letter the agency sent him on
July 15, 2003, informing him that “additional information is needed to process your
complaint” and giving him 15 days to refile. But this letter does not show that he
filed an administrative complaint that added the four grounds. Second, Bedford
points to a letter the ALJ sent to him before his hearing, acknowledging receipt of a
“package of materials” and asking if they are intended as exhibits. But the
“package of materials” the ALJ refers to did not contain the disputed version of the
complaint. Finally, Bedford draws our attention to a stamped date on the disputed
complaint: “interestingly enough [it] is also stamped and dated April 19th 2004,”
two months before his administrative hearing. That stamp is from the district
court, however, not the state agency, and corresponds to the date he filed an earlier
federal law suit, which was voluntarily dismissed because the administrative
hearing had not yet taken place.
No. 05-3810                                                                    Page 4

       Bedford’s remaining arguments do not show that the imposition of the $350
sanction, or the dismissal of the case for failure to pay it, were an abuse of
discretion. Bedford argues that he didn’t have sufficient time to defend the
allegations of fraud. But he had two weeks to prepare and never asked the district
court for more time than that. Bedford also objects to the use of the hearing
transcript. He does not claim it was inadmissible. (He did not object to its
admission below and it would be too late now, see Fed. R. Evid. 103(a)(1)). Rather,
Bedford argues that he should have received an advance copy from the defendant
before the hearing. He has forfeited this contention by not raising it below and
cannot show plain error here as there was no court order requiring a pre-hearing
exchange of exhibits, nor was one required. See Fed. R. Evid. 613. Finally, like the
defendant Bedford could have obtained a copy at any time directly from the agency.
Having properly found fraud, the district court was within its discretion to sanction
the fraud with a fine and, when Bedford refused to pay the fine, dismiss the case.
See Thomas, 288 F.3d at 306-7.

                                                                        AFFIRMED.